Citation Nr: 1024938	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a dental 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1951 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2010, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member making 
this decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1.  In June 1958, the RO notified the Veteran that his claim for 
dental benefits was denied.  He did not appeal.  

2.  The evidence of record at the time of the June 1958 RO 
decision included the service treatment records.  

3.  The evidence of record at the time of the June 1958 RO 
decision did not show dental trauma in service.  

4.  Evidence received since June 1958, includes private and VA 
medical records, that do not reflect dental trauma, and copies of 
the service treatment records that are already in the file.  

5.  The evidence received since June 1958 still does not show 
dental trauma in service.  

6.  The evidence presented since the June 1958 decision is 
cumulative.


CONCLUSIONS OF LAW

1.  The June 1958 RO decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

2.  The evidence received since the RO's 1958 decision is not new 
and material and the Veteran's claim for dental benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the VCAA 
was sent to the claimant in March 2008.  The letter provided the 
Veteran with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the initial adjudication of his claim in June 
2008.  The March 2008 letter also provided notice regarding 
potential ratings and effective dates.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Most importantly, the notice letter 
described what evidence would be necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).  Thus, VA has complied with the notice 
requirements of VCAA and has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand for 
further notification.  

Duty to Assist

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
treatment records are in the claims folder.  Post-service VA and 
private treatment records have also been obtained.  He has also 
been afforded a hearing.  In September 2008, the Social Security 
Administration reported that the Veteran's folder had been 
destroyed and they had no medical records for him.  He was 
notified later that month.  Significantly, neither the appellant 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Generally, the first step in establishing entitlement to benefits 
is to establish service connection.  In order to establish 
service connection, three elements must be established.  There 
must be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In regard to dental benefits, compensation is only paid for loss 
of teeth due to trauma or disease such as osteomyelitis, and not 
the loss of alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  See Note, 38 C.F.R. 
§ 4.150, Code 9913 (2009).  

The Veteran's representative has asserted that 38 C.F.R. 
§ 3.381(f) supports the claim.  It is critical to recognize that 
the regulation addresses service connection solely for the 
purpose of establishing entitlement to outpatient dental 
treatment under 38 C.F.R. § 17.161 (2009).  

Service connection of dental conditions for treatment purposes:
	(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  
	(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or whether 
the Veteran was interned as a prisoner of war. 
	(c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, including 
filling or extraction of  a tooth, or placement of a prosthesis, 
will not be considered evidence of aggravation of a condition 
that was noted at entry, unless additional pathology developed 
after 180 days or more of active service. 
	(d) The following principles apply to dental conditions 
noted at entry and treated during service: 
	(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or more 
of active service.  
	(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.  
	(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled during 
service.  However, new caries that developed 180 days or more 
after such a tooth was filled will be service-connected.  
	(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.  
	(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.  
	(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 
	(e) The following will not be considered service-connected 
for treatment purposes: 
	(1) Calculus; 
	(2) Acute periodontal disease; 
	(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in- service trauma; and 
	(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  
	(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 180 
days or more of active service.  
38 C.F.R. § 3.381 (2009).  

Authorization of outpatient dental treatment.  Outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to 
the extent prescribed and in accordance with the applicable 
classification and provisions set forth in this section.  
	(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation for 
making application for treatment and no restriction as to the 
number of repeat episodes of  treatment.  
	(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at time of discharge or release from active service, 
which took place after September 30, 1981, may be authorized any 
treatment indicated as  reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, but 
only if: 
	(A) They served on active duty during the Persian Gulf War 
and were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any other 
period of active military, naval, or air service of not less than 
180 days; 
	(B) Application for treatment is made within 180 days 
after such discharge or release. 
	(C) The certificate of discharge or release does not bear 
a  certification that the Veteran was provided, within the 90-day 
period immediately before such discharge or release, a complete 
dental examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, and 
	(D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, unless 
delayed through no fault of the Veteran.  
	(ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active military 
service within 90 days after the date of a discharge or release 
from a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental conditions 
relating to any such periods of service within 180 days from the 
date of their final discharge or release.  
	(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made within 
180 days after the date of correction. 
	(2)(i) Those having a service-connected noncompensable 
dental  condition or disability shown to have been in existence 
at time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction of 
the service-connected noncompensable condition, but only if: 
	(A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, naval 
or air service of not less than 180 days. 
	(B) Application for treatment is made within one year 
after such discharge or release. 
	(C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the Veteran. 
	(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active military 
service within one year from the date of a prior discharge or 
release, may apply for treatment of service-connected 
noncompensable dental conditions relating to any such prior 
periods of service within one year of their final  discharge or 
release. 
	(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made within 
one year after the date of correction.
	(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition or 
disability. 
	(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days may be authorized any treatment as reasonably 
necessary for the correction of such service-connected dental 
condition or disability.  
	(e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.
	(f) Class IIR (Retroactive). Any veteran who had made 
prior  application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: 
	(1) Application for such retroactive benefits is made 
within one year of April 5, 1983. 
	(2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  
All Class IIR (Retroactive) treatment authorized will be 
completed on a  fee basis status.
	(g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from an 
associated service-connected condition or disability may be 
authorized dental treatment for only those dental conditions 
which, in sound professional judgment, are having a direct and 
material detrimental effect upon the associated basic condition 
or disability. 
	(h) Class IV. Those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental treatment.  
	(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally determined 
necessary for any of the reasons enumerated in Sec. 17.47(g).  
	(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically determined to 
be complicating a medical condition currently under treatment. 
38 C.F.R. § 17.161 (2009).  

New and Material Evidence

In June 1958, the RO notified the Veteran that his application 
for outpatient dental treatment had been disapproved.  It was 
explained that under existing legislation, outpatient dental 
treatment could not be furnished for service-connected dental 
disabilities which had not been applied for within a year of 
separation from active service, unless the service incurred 
dental disability was compensable in degree or the dental 
disability was based on a combat wound or service trauma (injury) 
or the Veteran had been a prisoner of war.  Decisions of the RO 
which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, no matter 
how the RO developed the claim, VA has no jurisdiction to 
consider the claim unless the appellant submits new and material 
evidence.  Therefore, the first determination which the Board 
must make, is whether the Veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Background

When the RO denied benefits in June 1958, the claims folder 
included the Veteran's service treatment records, including his 
dental records.  These show the Veteran was hospitalized, in 
April 1954, for emergency dental treatment of chronic periapical 
abscesses of teeth Numbers, 3, 14, and 29.  All infected teeth 
were removed and the Veteran was fitted with a dental prosthesis.  
The service treatment records do not show any trauma to the 
Veteran's teeth.  

The file contains recent private and VA medical records that 
address other problems.  The VA records do not reflect treatment 
of the Veteran's teeth.  At his April 2010 hearing, the Veteran 
acknowledged that he had not had VA dental treatment.  

In requesting that his claim be reopened, the Veteran submitted a 
copy of the 1954 service treatment record.  The original is 
already in the file and was considered by the RO in 1958.  He 
also submitted a report from a private dentist with medical 
records dated in 2002 and 2003.  They were to the effect that the 
Veteran's dentures had been received in service, had never been 
relined, and were worn out.  

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge in a videoconference hearing.  He reported 
that he entered service in 1951 and was at sea and unable to 
received treatment for his teeth.  By the time he was able to 
obtain dental treatment, his teeth were so bad that they had to 
be removed and replaced with dentures.  He testified that he did 
not have any injury or dental trauma.  

Discussion

It is contended that 38 C.F.R. § 3.381(f) supports the claim.  
That subsection provides that teeth extracted because of chronic 
periodontal disease will be service-connected only if they were 
extracted after 180 days or more of active service.  The records 
clearly show that the Veteran had been on active duty for more 
than 180 days when his teeth were extracted.  However, section 
3.381 begins by stating that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses and periodontal 
disease will be considered service-connected solely for the 
purposes of establishing eligibility for outpatient dental 
treatment under section 17.161.  Review of that section, as set 
for in full above, shows that the Veteran does not meet any 
requirements for treatment.  His dental disability is not 
compensable under 38 C.F.R. § 4.150, so he does not qualify for 
Class I.  The Veteran does not meet the requirements of Class II 
because the application was not filed within a year of his 
release from active service.  There is no evidence that the 
dental condition is the result of combat wounds or service trauma 
as required for Class II(a).  He was not held as a prisoner of 
war, so he is not treatable under Class II(b) or (c).  To qualify 
for Class IIR, the application must be received within a year of 
April 5, 1983.  There is no claim or competent evidence that the 
dental disorder aggravates a service-connected disability, as 
required for Class III treatment.  Class IV treatment requires 
service-connected disability rated at 100 percent and service 
connection has not been established for any disorders.  The 
Veteran is not participating in a rehabilitation program as 
required for Class V treatment.  He is not scheduled for VA 
hospitalization, as required for Class VI treatment.  

In conclusion, while subsection 3.381(f) provides that service-
connection may be granted for teeth extracted because of chronic 
periodontal disease if they were extracted after 180 days or more 
of active service, that section implements and is controlled by 
section 17.161, which has additional requirements for dental 
benefits.  The Veteran did not meet those additional requirements 
in 1958 and there is no evidence that he meets them now.  
Specifically, treatment could be had if the evidence had shown 
trauma.  However, there was no evidence of trauma in 1958, there 
is none now, and the Veteran's sworn hearing testimony 
acknowledges that there was no dental trauma in service.  

The Veteran has not submitted any new and material evidence to 
reopen his claim.  The recently submitted service treatment 
record was in the record in 1958 and is not new.  The private 
dental records for 2002 and 2003 show the Veteran has dentures, 
which is reflected in the service treatment records that were in 
the file in 1958.  So, the private dental records do not provide 
new and material evidence.  The Veteran's hearing testimony was 
cumulative of the evidence in the record at the time of the 1958 
decision.  It did not provide any new evidence tending to show 
that he met the requirements of any treatment class under section 
17.161.  The Board has carefully reviewed the record developed 
since the Veteran requested that his claim be reopened.  We 
cannot find any evidence not previously submitted to agency 
decisionmakers, which by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary to 
substantiate the claim.  There is simply no new and material 
evidence that raises a reasonable possibility of substantiating 
the claim.  Thus, the claim cannot be reopened and it must remain 
denied.  


ORDER

Since new and material evidence has not been received to reopen a 
claim of entitlement to service connection for a dental 
condition, the appeal is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


